DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 JUN 2022 has been entered.

Response to Amendment
Examiner notes the amendment filed 02 JUN 2022.  The amendment has been entered.
Claim 11 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 MAR 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 as amended recites “wherein, in the fourth process, a performing order of the first step and the second step is determined based on a thickness and a resistivity of the metal nitride film”.  Applicant cites PG 0054-0059 of the specification as support for this limitation.  Examination of the cited portion specifically and the specification as a whole does not provide support for the new limitation as recited.  Regarding PG 0054-0059 specifically, while this portion of the specification does establish that the selection of order for the purge steps does impact the resistivity and thickness of the deposited films, it does not provide support for determining the performing order of the purge steps based on a thickness and a resistivity of the metal nitride film.  All references to measurements (determinations) of the thickness and/or resistivity of deposited metal nitride films are ones that occur at the end of the process; these measurements therefore occur after the choice of sequence for the purge steps has been made and executed, and therefore cannot serve as the basis for determining said sequence of purge steps.  No other portion of the specification as filed appears to provide support for the newly added limitation as discussed above.  The pending dependent claims (3, 4, 6-10) do not address this deficiency and therefore also fail to comply with the written description requirement as they contain the deficient limitation of Claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sato ‘611 (U.S. PGPub 2015/0187611) in view of Chiang ‘786 (U.S. PGPub 2002/0144786) and Taki ‘827 (U.S. PGPub 2002/0197827).
Claim 1 – Sato ‘611 teaches a film-forming method for forming a metal nitride film (PG 0059, titanium nitride) on a substrate (PG 0062), the method comprising:
forming the metal nitride film on the substrate by repeating a cycle a predetermined number of times (Figure 4A and 5A, PG 0064, PG 0096-0097), the cycle including:
a first process of supplying a metal-containing gas into a process container configured to accommodate the substrate therein (PG 0067, titanium tetrachloride);
a second process of performing a first purge by supplying a purge gas into the process container (PG 0072, inert gas; PG 0077, a list of inert gases is disclosed with express teaching of combinations thereof [“in addition to nitrogen gas]);
a third process of supplying a nitrogen-containing gas into the process container (PG 0079, activated ammonia); and
a fourth process of performing a second purge (PG 0089 in view of PG 0075, the purge process in this section comprises alternated performance of vacuum suction and purge gas supply steps),
wherein the fourth process includes:
a first step of supplying a first purge gas (PG 0089 in view of PG 0075, there is a step of supplying purge gas and a step of vacuum suction; the step of supplying purge gas corresponds to this first step); and
a second step of not supplying the first purge gas (PG 0089 in view of PG 0075; there is a step of supplying purge gas and a step of performing vacuum suction; the step of vacuum suction corresponds to this second step; purge gas is not being supplied during vacuum suction, so the flow rate of purge gas in the first step is zero).
Sato ‘611 does not expressly teach or suggest a first purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Sato ‘611 does not expressly teach or suggest a constant supply of a second purge gas into the process container throughout all of the first through fourth processes, nor does it teach that the second purge gas is configured to both carry reaction gases and purge the process container in the first and third processes.  Sato ‘611 also does not expressly teach or suggest that the order of the supplying and non-supplying of the purge gas is determined based on a thickness and a resistivity of the metal nitride film.  Sato ‘611 discloses the use of a substrate support (PG 0062) that is disposed within the process chamber (PG 0062, Figure 1 element 210 is the substrate support unit disposed within processing chamber 201).  The substrate support unit advantageously comprises a heater to improve the quality of the film deposited on the substrate (PG 0035).  Chiang ‘786 is drawn to methods and apparatuses for substrate temperature control in an ALD reactor (e.g. PG 0026).  Chiang ‘786 disposes an electrostatic chuck within a process chamber to support the substrate during deposition (PG 0070).  The electrostatic chuck comprises both a resistive heater (PG 0086) and cooling channels (PG 0086) for circulating a cooling fluid through the chuck.  PG 0166 discloses that control of the temperature of the substrate affects the film quality by controlling the uniform chemisorption of precursors, with elevated or depressed temperatures both impacting the quality of deposited film.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to use the electrostatic chuck of Chiang ‘786 to perform its deposition process, as Sato ‘611 wants to perform thermally regulated alternating deposition processes to control the quality of the deposited film and Chiang ‘786 teaches a device suitable for use in thermally regulated alternating deposition processes which allows for both heating and cooling to control the temperature of the substrate and the quality of the film deposited thereon.  Chiang ‘786 teaches that the cooling fluid may be a backside gas (PG 0168) and is usually chosen from the gases already present in the deposition chamber to prevent contamination of the deposited film.  Chiang ‘786 further teaches that the gas leaks into the processing chamber (PG 0169) and may be deliberately introduced in a fashion that allows it to serve as an edge purge gas by preventing process gases from reaching the backside of the substrate and depositing thereon (PG 0175).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have provided the cooling gas continuously as an edge purge gas in the process of Sato ‘611 / Chiang ‘786, as the cooling gas both serves to control the temperature of the substrate which enhances the quality of the deposited film and serves as a purge gas to prevent backside deposition on the substrate.
Once the continuous flow of a second purge gas is rendered obvious by Chiang ‘786, Sato ‘611 teaches that the inert purge gas may be desirably supplied with either the processing (metal-containing) gas or the reactive (nitrogen-containing) gas (Sato ‘611 PG 0128).  Inclusion of the inert gas with these gases desirably improves surface uniformity of the wafer (Sato ‘611 PG 0128).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 / Chiang ‘786 to include the purge gas with the processing (metal-containing) and reactive (nitrogen-containing) gases as suggested by Sato ‘611, as its inclusion advantageously improves the surface uniformity of the deposited film in Sato ‘611.
Regarding the thickness and resistivity of the deposited film, Taki ‘827 is drawn to the formation of metal nitride compounds (PG 0008, Group III nitrides).  The reference further discloses that the thickness of the deposited layer affects the resistivity of the layer (PG 0049-0050).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 / Chiang ‘786 to control the thickness, and thereby the resistivity, of the deposited nitride layers as suggested by Taki ‘827, as Sato ‘611 / Chiang ‘786 want to form metal nitride layers and Taki ‘827 teaches that it is known and desired to control the resistivity of a metal nitride layer by controlling its thickness.
Regarding the order of the sub-steps of the second purge, it is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.
Claim 3 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein, in the fourth process, the first step is performed after the second step (Sato ‘611 PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to choose to perform the first step after the second step.) 
Claim 4 – Sato ‘611 / Chiang ‘786 / Taki ‘827  renders obvious the film-forming method of claim 1, wherein, in the fourth process, the second step is performed after the first step (Sato ‘611 PG 0089 in view of PG 0075; the first step corresponds to the purge gas supply step; the second step corresponds to the vacuum suction step.  Purge gas is not supplied during the vacuum suction step; therefore the flow rate of purge gas is greater in the first step than in the second step.  Sato ‘611 does not teach a specific order between these two steps.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.    Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made or filed to have modified the invention of Sato ‘611 to choose to perform the first step before the second step.)
Claim 6 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein the first purge gas and the second purge gas are supplied from different gas supply lines, respectively (Chiang ‘786 at e.g. Figure 3 and Figure 6 and PG 0079 and 0086; the gas supply line for the process chamber is disclosed independently of the gas supply line for the electrostatic chuck).
Claim 7 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein, in the second process, the first purge gas having a third flow rate is additionally supplied (Sato ‘611 PG 0077, the purge gas is provided with a flow rate).  Sato ‘611 / Chiang ‘786 does not expressly teach or suggest a third purge gas flow rate that is equal or larger than a flow rate of the metal-containing gas of the first process.  PG 0075 and 0076 of Sato ‘611 teach that the flow rate of the inert or purge gas is result-effective with regards to controlling the amount of process gas remaining in the chamber.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to select a purge gas flow rate sufficient to provide a desired degree of purging in the reaction chamber, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 105 USPQ 223 (CCPA 1955).
Claim 8 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein, in the second process, the first purge gas is not supplied (Sato ‘611 PG 0075; if the vacuum suction and the purge gas supply are performed alternately, there is a period of time in this process step where the first purge gas is not supplied [because there is a period of time where no purge gases are being supplied]). 
Claim 9 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein the metal-containing gas is TiCl4 gas, and the nitrogen-containing gas is NH3 gas (Sato ‘611 PG 0059). 
Claim 10 – Sato ‘611 / Chiang ‘786 / Taki ‘827 renders obvious the film-forming method of claim 1, wherein the metal nitride film is a TiN film (Sato ‘611 PG 0059).

Response to Arguments
Certain of Applicant’s arguments, see Remarks, filed 02 JUN 2022, with respect to the rejection(s) of claim(s) 1, 3, and 6-10 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Taki ‘827 in combination with the previously cited references of Sato ‘611 / Chiang ‘786.
Applicant argues (Page 12) that Sato ‘611 and Chiang ‘786 do not discuss a relationship between thickness and resistivity of the metal nitride film.  Examiner agrees and withdraws the previous rejection.  However, upon further search and consideration, Examiner provides Taki ‘827 for a recognition of this relationship in metal nitride films.
The remainder of Applicant's arguments filed 02 JUN 2022 have been fully considered but they are not persuasive.
Applicant argues (Pages 8-9) that Claim 1 as amended overcomes the references of record because the claimed sequence of steps allows the formation of a thin, low-resistance metal nitride film that is not contemplated by the cited references.  Examiner respectfully disagrees, noting that the discussion of advantages at Page 9 does not appear commensurate in scope with the claims.  The underlying data for the comparison as presented in the specification deals solely with titanium nitride films at specific process conditions; only Claims 9 and 10 are restricted to titanium nitride containing films, and those claims make no reference to process conditions.  There is not sufficient evidence in the specification to extrapolate the argued unexpected results from the limited example data provided by Applicant to the breadth of the claims as amended.  It is well settled that selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.  In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946).  See also MPEP 2144.04(IV)C.
Applicant does not provide separate reasons for patentability as regards the dependent claims.  Examiner maintains the propriety of the rejection of the dependent claims in the absence of features which distinguish over the art of record and in the absence of identified allowable subject matter in Claim 1.
Applicant argues that as Claim 1 is in condition for allowance, Claim 11 which contains the allowable features of Claim 1 should be rejoined and allowed.  As Claim 1 is not in condition for allowance at this time for the reasons cited above, any discussion of rejoinder is presently moot.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL G MILLER whose telephone number is (571)270-1861. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL G MILLER/             Examiner, Art Unit 1712